DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I, corresponding to FIG. 1-3, with a nasal breathing apparatus comprising a central inner tube terminating on the same side as the central tubular chamber, wherein the central inner tube is mounted coaxially with the central tubular chamber with ports aligning with the nasal sealing member, wherein the breathing tube and delivery tube are extending the same direction;
Species II, corresponding FIG 4, with a nasal breathing apparatus comprising a delivery tube extending into the central tubular chamber, wherein the breathing tube and delivery tube are extending the same direction;
Species III, corresponding to FIG. 5A-5D, with a nasal breathing apparatus comprising the delivery lumen separated by a septum on the bottom of the central tubular chamber, wherein the breathing lumen and delivery lumen are extending the same direction.
Species IV, corresponding to FIG. 6-6D, with a nasal breathing apparatus comprising a deliver tube being a lumen in the breathing tube separated by a septum, wherein the septum terminates at the central tubular chamber, wherein the breathing lumen and delivery lumen are extending the same direction;
Species V, corresponding to FIG. 7, 8, 10 and 11, with a nasal breathing apparatus comprising a central tubular chamber with an inner central tube extending out a closed end of the central tubular chamber; a space defined around the inner central tube;
Species VI, corresponding to FIG. 9, with a nasal breathing apparatus comprising the central tubular chamber defining a breathing lumen and delivery lumen by a septum, wherein the breathing lumen and delivery lumen are extending the opposite direction;
Species VII, corresponding to FIG. 12 and 13, with a nasal breathing apparatus comprising having a central tubular chamber extending in towards a left and right breathing tube; an inner central tube positioned within the central tubular chamber extending towards a left and right delivery tube within the right and left breathing tubes.
Species VIII, corresponding to FIG. 14, with a nasal breathing apparatus comprising having a central tubular chamber extending in towards a left and right breathing tube; an inner central tube positioned within the central tubular chamber extending on one side to a delivery tube within one of the breathing tubes.
Species IX, corresponding to FIG 15, with a nasal breathing apparatus comprising having a central tubular chamber extending in towards a left and right breathing tube; a second chamber defined by a septum within the central tubular chamber extending towards a left and right delivery lumen within the right and left breathing tubes.
Species X, corresponding to FIG 16, with a nasal breathing apparatus comprising having a central tubular chamber extending in towards a left and right breathing tube; a second chamber defined by a septum within the central tubular chamber extending a delivery lumen within one of the breathing tubes.
The species are independent or distinct because: 
Species I has mutually exclusive feature of a central inner tube is mounted coaxially with the central tubular chamber with ports aligning with the nasal sealing member, wherein the breathing tube and delivery tube are extending the same direction;
Species II has mutually exclusive feature of the delivery tube being terminated in the central tubular chamber;
Species III has mutually exclusive feature of a single sided extension of a delivery lumen within the breathing tube;
Species IV has mutually exclusive feature of a septum that terminates at the central tubular channel;
Species V has mutually exclusive feature of an inner central tube extending out a closed end of the central tubular chamber; a space defined around the inner central tube;
Species VI has mutually exclusive feature of a central tubular chamber defining a breathing lumen and delivery lumen by a septum, wherein the breathing lumen and delivery lumen are extending the opposite direction;
Species VII has a mutually exclusive feature of a central tubular chamber extending in towards a left and right breathing tube; an inner central tube positioned within the central tubular chamber extending towards a left and right delivery tube within the right and left breathing tubes.
 Species VIII has a mutually exclusive feature of a central tubular chamber extending in towards a left and right breathing tube; an inner central tube positioned within the central tubular chamber extending on one side to a delivery tube within one of the breathing tubes.
Species IX has a mutually exclusive feature of a central tubular chamber extending in towards a left and right breathing tube; a second chamber defined by a septum within the central tubular chamber extending towards a left and right delivery lumen within the right and left breathing tubes.
Species X has a mutually exclusive feature of a central tubular chamber extending in towards a left and right breathing tube; a second chamber defined by a septum within the central tubular chamber extending a delivery lumen within one of the breathing tubes.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Walter Tencza on 3/15/2022 a provisional election was made without traverse to prosecute the invention of Species V, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (4,989,599) in view of Gunaratnam et al. (2005/0241644), and in view of Barlow (2012/0138060).
Regarding claim 1, Carter discloses a nasal breathing apparatus (10) comprising a pair of nasal members (38; cannula nipples) (col. 5, lines 9-16) adapted to be inserted into the nostrils of a nose of a patient for delivering gases to and discharging gases from a nasal airway of the nose (each respective tubing is capable of being configured to discharge gases, since they have the same structure as recited); a central tubular chamber (22; outer body member) that is integrally formed with each nasal sealing member (is provided with two cannula nipples; see also FIG. 5) (col. 5, lines 9-16), and that has a first end and a second end opposite to the first end of the central tubular chamber (see FIG. 4 showing outer body member with two different ends); an inner central tube (24; inner body member) being located inside the central tubular chamber (see FIG. 5; col. 5, lines 17-20), having two ports (46; cannula nipples) which are axially aligned with the pair of the nasal sealing members for delivering and directing gases from the inner central tube to the nasal members (see FIG. 5 -- gases are delivered to the nasal members as it’s passing through it), having a first end which is a closed end and a second end which is an open end and opposite to the first end of the inner central tube (see FIG. 5), defining a second chamber (28; primary bore) of the central tubular chamber; wherein a space surrounding the inner central tube defines a first chamber (26; primary bore) of the central tubular chamber (col. 5, lines 8-32); a breathing tube (16; hose) that is integral with the central tubular chamber (integral since it fits flush with the counterbore) and that laterally extends from the first end of the central tubular chamber for conducting gases to and from the first chamber of the central tubular chamber (col. 6, lines 65-68; FIG. 5); a delivery tube (18; hose) that is integral with the inner central tube (integral since it fits flush with the counterbore 62) and that extends laterally from the second end of the inner central tube in an opposite direction to the breathing tube for delivering gases to the inner central tube and the nasal sealing members (see FIG. 5); a first connector (12) for coupling the breathing tube to a standard anesthesia circuit adaptor for conducting gases from and to the first chamber of the central tubular chamber; and a second connector (14) for coupling the delivery tube to a gas supplying source for delivering gases to the inner central tube (col. 7, lines 13-20 -- for first connector and second connector, each of the sources are hooked up to gas supplies which inherently requires broadly a “connector”).
Carter does not disclose that the pair of nasal members are nasal sealing members.
However, Gunaratnam teaches a nasal assembly with nasal sealing members (604; cushion assembly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasal members of Carter to be a nasal sealing member as taught by Gunaratnam in order to provide gas therapy for patients unsuitable for nasal prongs (e.g. those with injuries within nasal passage) as nasal pillows gently rest around the nostril of the user.
The now modified device of Carter does not disclose 67a pair of side straps which are coupled to a head strap system and adapted to apply adjustable pressure on the nasal sealing members and the nose and the face of the patient.
However, Barlow also teaches a nasal assembly comprising a pair of side straps (primary head gear 15 has two arms; see para. 0037) which are coupled to a head strap system (175; secondary head gear) and adapted to apply adjustable pressure on the nasal sealing members and the nose and the face of the patient (adjustment of strap tension) (para. 0054; see also FIG. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the modified device of Carter a pair of side straps which are coupled to a head strap system and adapted to apply adjustable pressure on the nasal sealing members and the nose and the face of the patient as taught by Barlow in order to allow the user to don the nasal assembly and adjust the pressure of the nasal assembly to their noses to a comfortable amount of tension.

Regarding claim 2, the modified device of Carter discloses each of the nasal sealing members comprises a top portion which is adapted to fit within the nostril of the patient and create a sealing interface inside the nostril and a base portion which is adapted to seal the opening of the nostril when the top portion is placed inside the nostril (portions of the flared nasal pillow as shown in FIG. 24 of Gunaratnam -- “top portion” being the upper portion of the slope, “bottom portion “ being the lower half of the slope to the outer diameter of the flared pillow); and wherein the nasal sealing members are adapted to allow the patient to breathe through the nasal sealing members when the nostrils are sealed by the nasal sealing members during use (since there is a seal, gases provided to user allows the patient to breathe).
Regarding claim 4, the modified device of Carter discloses the inner central tube has a top wall and a bottom wall; wherein the two ports (46) of the inner central tube are located on the top wall of the inner central tube (top wall being the lower wall from FIG. 5  inverted when in use); and wherein each of the ports of the inner central tube is configured to direct gases from the inner central tube to the corresponding nasal sealing members (see FIG. 5 -- gases are delivered to the nasal members as it’s passing through it).
Regarding claim 6, the modified device of Carter discloses the side straps (70) are positioned between the nasal sealing members and the top wall of the central tubular chamber (130; see also FIG. 3 for between the nasal sealing members and top wall) and adapted to be coupled to a head strap providing upward lift against the nasal sealing members (para. 0038-0039 -- arms pulled up to attach to attach to nasal bridge pad to provide upwards lift; also connected to head strap as modified above in claim 1).



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (4,989,599) in view of Gunaratnam et al. (2005/0241644), and in view of Barlow (2012/0138060) as applied to claim 1 above, and in further view of White et al. (2004/0261797).
Regarding claim 7, the modified device of Carter does not disclose a delivery tube strap and a breathing tube strap adapted to hold the delivery tube and the breathing tube respectively away from the mouth and prevent the tube pulling the central tubular chamber away from the nose.
However, White teaches a nasal assembly comprising a strap (63; tie or lanyard) adapted to hold a tube (3) away from the mouth and prevent the tube pulling a central tubular chamber away from the nose (see FIG. 12 and para. 0081; purpose of taking some of the weight of the tubing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to both the breathing tube and the delivery tube of the modified device of Carter a respective delivery tube strap and breathing tube strap as taught by White in order to prevent the weight of the tubing pulling on the nasal cannula assembly and also prevents prongs from interfering with the very sensitive lining of the nasal passages (para. 0081).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flanagan (9,795,756), Flanagan (8,770,199) both disclose a nasal assembly comprising inner tube within a central tubular chamber for delivery of separate gases and for monitoring. Carter (6,799,575), Myers (4,054,133), Cipollone (2011/0094518) teaches a nasal assembly comprising a tube aligned to a prong within the central tubular chamber. Hernandez (2006/0266361) teaches a nasal sealing member comprising an upper portion for inserting and sealing within the nasal passage of the user and a lower portion for sealing against the opening of the nostrils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619